DETAILED ACTION

America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information following disclosure statements have been considered by the Examiner, except as noted below, and made of record in the application file:
IDS#1 (17 references), submitted 18-December-2020.
IDS#2 (4 references), submitted 29-September-2021.
IDS#3 (3 references), submitted 10-June-2022.
IDS#4 (3 references, submitted 10-June-2022, has not been considered, this disclosure statement is a duplicate of IDS#3.

Preliminary Amendment
The present Office Action is based upon the original patent application filed on 18-December-2020 as modified by the preliminary amendment PA#1 filed on 7-January-2021.  The original claims have not been amended, and Claims 1-16 are pending in the present application. 

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “RFID tag with impedance tuning, and method of impedance tuning of an RFID tag”.

Specification
Objection is made to the specification of the disclosure because of the following informalities:
The specification recites in part: “FIG. 4 shows a sample charge pump circuit 104 with two stages of rectifier circuits.” [Para. 0027, line 8], but where Fig. 4 shows a limiter circuit, and where a charge pump circuit is depicted in Fig. 5. 
Appropriate correction is required.

Claim Objections
Objection is made to claims 5 and 6 because of the following informalities:  
Claim 5 recites in part: “…..the detector is configured to measuring if the signal strength is….” [line 2-3] and which should be: “is configured for [[to]] measuring” or “is configured to measure [[measuring]]”.  
Claim 6 recites in part: ‘….of the detector and the envelop detector.”, and which should be “the envelope [[envelop]] detector.”
Appropriate correction is required.


Claim Rejections - 35 USC §103
The following is a quotation of 35 USC §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC §102 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC §102(b)(2)(C) for any potential 35 USC §102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 6 and 7 are rejected under 35 USC §103 as unpatentable over Emira et al. (United States Patent Application Publication # US 2020/0195256 A1), hereinafter Emira, in view of Oishi (United States Patent Application Publication # US 2007/0153940 A1), hereinafter Oishi.
Consider claim 1:  A Radio Frequency Identification (RFID) tag, Emira discloses adaptive sampling apparatus and methods for radio frequency transceivers, and where the transceivers may be RFID tags [Title; Abstract; Fig. 1; Para. 0001, 0003]; comprising:
an antenna to receive an input AC signal; an antenna system (330) [Fig. 4; Para. 0037];
a processing system coupled with the antenna to optimize signal strength of the input AC signal; an amplitude control and limiter circuit (412) (processing unit) connected to the antenna and to control various antenna tuning elements (403a-c) [Fig. 4; Para. 0039];
a charge pump coupled with the antenna and configured to convert the AC signal to a direct current (DC) signal; a charge pump and envelope detector stage (404) connected to the antenna acting as an RF to DC converter, by generating a high-level voltage signal to charge a capacitor to a particular level [Fig. 4; Para. 0039];
an envelope detector to measure peak voltage of the input AC signal; the charge pump and envelope detector stage comprising an envelope detector; [Fig. 4; Para. 0039];
a detector to compare an output of the charge pump and an output of the envelope detector and configured to send a signal to the processing system to indicate a change in the signal strength; that the peak envelope and charge pump outputs (signals) are used by the amplitude control and limiter (processing unit) to adjust control signals (403) to provide DC output to a particular level (therefore to indicate and cause a change in signal strength).
Emira discloses use of both charge pump and envelope detector outputs, but not specifically that they are compared. This was known in the prior art, however, and for example:
Oishi discloses a correction circuit for adjusting duty cycle of a detected AC signal (setting output to a desired level), the circuit comprising both an envelope detector and charge pump (20), the outputs of which are inputs to a comparator (10) in order to indicate and correct the average voltage level of the output signal [Title; Abstract; Fig. 5; Para. 0024-0026, 0036-0038].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to compare peak and average output signals from an envelope detector and charge pump respectively as taught by Oishi and applied to an adaptive receive apparatus applied to an RFID tag as taught by Emira, in order to derive an indication of average signal strength and duty cycle, and changes thereto, in order to control and optimize tuning of the antenna circuit.
Consider claim 2, and as applied to claim 1:  The RFID tag of claim 1, further including a limiter circuit configured to cap the output of the charge pump to a preselected voltage. The amplitude control and limiter circuit (412) taught by Emira includes a limiting function.  In addition, a clamp circuit (402) (broadly a limiter) is disclosed [Fig. 4; Para. 0039].
Consider claim 4, and as applied to claim 1:  The RFID tag of claim 1, wherein the processing system is further configured to change an input impedance of the antenna. Emira discloses that the amplitude control and limiter circuit (412) controls a variable RC circuit (403) in parallel with the antenna, [Fig. 4; Para. 0039], and therefore changes the antenna impedance.
Consider claim 6:  A Radio Frequency Identification (RFID) tag, Emira discloses adaptive sampling apparatus and methods for radio frequency transceivers, and where the transceivers may be RFID tags [Title; Abstract; Fig. 1; Para. 0001, 0003]; comprising:
an antenna to receive a high frequency signal; an antenna system (330) [Fig. 4; Para. 0037];
a capacitor bank coupled with the antenna; one or more capacitors coupled to the antenna (403a) [Fig. 4; Para. 0039];
a charge pump coupled with the antenna configured to convert the high frequency signal to a direct current (DC) signal; a charge pump and envelope detector stage (404) connected to the antenna acting as an RF to DC converter, by generating a high-level voltage signal to charge a capacitor to a particular level [Fig. 4; Para. 0039];
an envelope detector to measure peak voltage of the high frequency signal; the charge pump and envelope detector stage comprising an envelope detector; [Fig. 4; Para. 0039];
a detector to compare an output of the charge pump and an output of the envelope detector; and 
an impedance tuning circuit coupled with the charge pump and the envelope detector configured change a capacitance of the capacitor bank based on an output of the detector and the envelop detector; an amplitude control and limiter circuit (412) connected to the antenna and to control various antenna tuning elements (403a-c); wherein the peak envelope and charge pump outputs (signals) are used by the amplitude control and limiter to adjust control signals (403) to tune RC elements and thereby provide DC output to a particular level (therefore to indicate and cause a change in signal strength) [Fig. 4; Para. 0039];
Emira discloses use of both charge pump and envelope detector outputs, but not specifically that they are compared. This was known in the prior art, however, and for example:
Oishi discloses a correction circuit for adjusting duty cycle of a detected AC signal (setting output to a desired level), the circuit comprising both an envelope detector and charge pump (20), the outputs of which are inputs to a comparator (10) in order to indicate and correct the average voltage level of the output signal [Title; Abstract; Fig. 5; Para. 0024-0026, 0036-0038].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to compare peak and average output signals from an envelope detector and charge pump respectively as taught by Oishi and applied to an adaptive receive apparatus applied to an RFID tag as taught by Emira, in order to derive an indication of average signal strength and duty cycle, and changes thereto, in order to control and optimize tuning of the antenna circuit.
Consider claim 7, and as applied to claim 6:  The RFID tag of claim 6, further including a limiter circuit configured to cap the output of the charge pump to a preselected voltage. Emira discloses an amplitude control and limiter circuit (412) connected to the antenna and to control various antenna tuning elements (403a-c); wherein the peak envelope and charge pump outputs (signals) are used by the amplitude control and limiter to adjust control signals (403) for the charge pump to provide DC output at a particular (preselected) level [Fig. 4; Para. 0039]. In addition, a clamp circuit (402) (broadly a limiter) is disclosed.

Claim 3 is rejected under 35 USC §103 as unpatentable over Emira et al. (United States Patent Application Publication # US 2020/0195256 A1), hereinafter Emira, and Oishi (United States Patent Application Publication # US 2007/0153940 A1), hereinafter Oishi, in view of El Waffaoui (United States Patent Application Publication # US 2012/0049937 A1).
Consider claim 3, and as applied to claim 1:  The RFID tag of claim 1, wherein the indicate a change includes indicating if the signal strength is increasing or decreasing. 
Emira discloses that the amplitude control and limiter (processing unit) adjusts control signals (403) to provide DC output from the charge pump at a particular level, therefore changing control signals in response to an increasing or decreasing received signal strength, but does not disclose an explicit indication of increasing or decreasing signal strength over time. This was known in analogous prior art, however, and for example:
El Waffaoui discloses a high efficiency charge pump [Title; Abstract; Fig. 13; Para. 0002, 0016-0021, 0077] and in particular, embodiments in which two sample and hold circuits (502, 504) are used to sample output at two different times, where a comparison will indicate whether strength is increasing or decreasing [Fig. 14; Para. 0078].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to make measurements at two different times, and compare these to determine an increasing or decreasing trend as taught by El Waffaouri and applied to an adaptive receive apparatus applied to an RFID tag as taught by Emira and modified by Oishi, in order to control tuning adjustments, and indicate the effect of the adjustments.

Claims 5 and 9 are rejected under 35 USC §103 as unpatentable over Emira et al. (United States Patent Application Publication # US 2020/0195256 A1), hereinafter Emira, and Oishi (United States Patent Application Publication # US 2007/0153940 A1), hereinafter Oishi, in view of Khalil et al. (United States Patent Application Publication # US 2017/0281944 A1), hereinafter Khalil.
Consider claim 5, and as applied to claim 2:  The RFID tag of claim 2, wherein the limiter circuit includes a current measuring circuit configured to measure a current being sunk by the limiter circuit and the detector is configured to measuring if the signal strength is increasing or decreasing based on the measure.
Emira does not disclose measuring [changes in] current through a limiter to determine changes in signal strength. This would have been obvious to one of ordinary skill and was demonstrated in prior art; for example:
Khalil discloses a pulse generator for generating stimulation signal, and which is charged wirelessly by an external charger (210), alignment of which, is necessary to maximize signal transfer [Title; Abstract; Fig. 1, 50; Para. 0002, 0007, 0009-0010, 0123], and specifically that in some embodiments, alignment is determined by measuring current through a current limiter (5014) [Fig. 50; Para. 0138].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to monitor for maximum signal transfer (hence signal strength) by measuring current trough a limiting circuit, as taught by Khalil, and applied to an adaptive receive apparatus applied to an RFID tag taught by Emira as modified by Oishi, in order that adjustments may be made to maximize signal strength and transfer, and where the monitoring of current through a limiting circuit is a known and convenient way to make measurements.
Consider claim 9, and as applied to claim 7:  The RFID tag of claim 7, wherein the limiter circuit includes a current measuring circuit configured to measure current being sunk by the limiter circuit. This claim is rejected based on the same references, citations and analysis as presented for claim 5, and as applied to claims 6 and 7.

Claims 8 and 11-16 are rejected under 35 USC §103 as unpatentable over Emira et al. (United States Patent Application Publication # US 2020/0195256 A1), hereinafter Emira, and Oishi (United States Patent Application Publication # US 2007/0153940 A1), hereinafter Oishi, in view of Hill (United States Patent Application Publication # US 2011/0241750 A1).
Consider claim 8, and as applied to claim 6:  The RFID tag of claim 6, further including a processing system, wherein the detector is configured to send a signal to the processing system to indicate the end of a tuning cycle in which the capacitance of the capacitor bank is set to a value to achieve an optimal signal strength.
Emira does not disclose a signal indicating an end of tuning cycle.  This was known in analogous prior art, however, and for example:
Hill discloses systems and methods of tuning resonant circuits, particularly as applies to RFID tags, and which may comprise an envelope detector and charge pump [Title; Abstract; Fig. 1, 2b; Para. 0001; Para. 0021] and particularly a non-linear capacitor bank comprising a plurality of switched capacitor elements [Fig. 5; Para. 0021, 0061, 0099-0100].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to form a resonance capacitor from a bank of individual capacitor elements which may be switched in and out to tune the capacitor as taught by Hill and applied to an adaptive receive apparatus applied to an RFID tag taught by Emira as modified by Oishi, where such variable and controllable capacitive element may be readily implemented on a chip, and where determined settings may be stored in memory by recording the states of the switching elements, to easily return to a previous tuned value.
Consider claim 11, and as applied to claim 6:  The RFID tag of claim 6, wherein the capacitor bank includes switchable capacitors configured to be connected or disconnected form the capacitor bank based on a control signal from the impedance tuning circuit.
Emira discloses a tuning circuit comprising an adjustable capacitance (403a) [Fig. 4; Para. 0039], but does not disclose a plurality of switchable capacitors for performing this function.  This was known in analogous prior art, however, and for example:
Hill discloses systems and methods of tuning resonant circuits, particularly as apply to RFID tags, and which may comprise an envelope detector and charge pump [Title; Abstract; Fig. 1, 2b; Para. 0001; Para. 0021] and particularly activation of a “freeze-in” circuit which is activated on completion of a tuning cycle [Fig. 5; Para. 0021, 0062].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to [provide a signal to] activate a “freeze-in” circuit on completion of a tuning cycle as taught by Hill and applied to an adaptive receive apparatus applied to an RFID tag taught by Emira and modified by Oishi, where determined settings may be stored in memory by recording the states of the switching elements, to easily return to a previous tuned value.
Consider claim 12:  A method of tuning a Radio Frequency Identification (RFID) tag, Emira discloses adaptive sampling apparatus and methods for radio frequency transceivers, and where the transceivers may be RFID tags [Title; Abstract; Fig. 1; Para. 0001, 0003]; the method comprising: 
converting an AC input signal received from an antenna to a DC signal; a charge pump and envelope detector stage (404) connected to the antenna acting as an RF to DC converter, by generating a high-level voltage signal to charge a capacitor to a particular level [Fig. 4; Para. 0039];
measuring peak voltage of the AC input signal using an envelope detector; the charge pump and envelope detector stage comprising an envelope detector; [Fig. 4; Para. 0039];
comparing the DC signal with the peak voltage; and 
tuning a capacitor bank to tune the antenna using a capacitor tuner based on the DC signal, the peak voltage and the comparing; an amplitude control and limiter circuit (412) connected to the antenna and to control various antenna tuning elements (403a-c); wherein the peak envelope and charge pump outputs (signals) are used by the amplitude control and limiter to adjust control signals (403) to tune RC elements and thereby provide DC output to a particular level (therefore to indicate and cause a change in signal strength) [Fig. 4; Para. 0039].
Emira discloses: (a) use of both charge pump and envelope detector outputs, but not specifically that they are compared, and (b) a tuning circuit comprising an adjustable capacitance (403a), but does not specifically that this is a capacitor bank (suggesting a plurality of capacitive elements) for performing this function. These features were known in the prior art, however, and for example:
Oishi discloses: (a) a correction circuit for adjusting duty cycle of a detected AC signal (setting output to a desired level), the circuit comprising both an envelope detector and charge pump (20), the outputs of which are inputs to a comparator (10) in order to indicate and correct the average voltage level of the output signal [Title; Abstract; Fig. 5; Para. 0024-0026, 0036-0038].
Hill discloses systems and methods of tuning resonant circuits, particularly as apply to RFID tags, and which may comprise an envelope detector and charge pump [Title; Abstract; Fig. 1, 2b; Para. 0001; Para. 0021] and particularly: (b) a non-linear capacitor bank comprising a plurality of switched capacitor elements [Fig. 5; Para. 0021, 0061, 0099-0100].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to: (a) compare peak and average output signals from an envelope detector and charge pump respectively as taught by Oishi, and (b) to form a resonance capacitor from a bank of individual capacitor elements which may be switched in and out to tune the capacitor as taught by Hill, and applied to an adaptive receive apparatus applied to an RFID tag as taught by Emira, in order to: (a) derive an indication of average signal strength and duty cycle, and changes thereto, in order to control and optimize tuning of the antenna circuit, and (b) where such variable and controllable capacitive element may be readily implemented on a chip, and where determined settings may be stored in memory by recording the states of the switching elements, to easily return to a previous tuned value.
Consider claim 13, and as applied to claim 12:  The method of claim 12, further including sending a notification to a processing system after the tuning to indicate that the tuning cycle has completed.
Hill also discloses activation of a “freeze-in” circuit which is activated on completion of a tuning cycle [Fig. 5; Para. 0021, 0062]. See also citations and analysis for claim 11.
Consider claim 14, and as applied to claim 12:  The method of claim 12, wherein the tuning includes changing a capacitance value of a capacitor bank coupled with the antenna.
Emira discloses that the amplitude control and limiter generates control signals (403) to tune RC elements, and specifically to tune a capacitance value (403a) in order that the charge pump provides a DC output at a particular level and that the tuned capacitor is in parallel with (and therefore coupled to) the antenna input (107) [Fig. 4; Para. 0039].
Hill similarly discloses a plurality of selectable capacitors (capacitor bank) connected to the antenna circuit (C1, R, L) [Fig. 1, 5].
Consider claim 15, and as applied to claim 14:  The method of claim 14, wherein the tuning is performed during a tuning phase of the RFID tag prior to a data reading cycle. Hill specifically discloses a tuning process in the presence of a reader field, followed by reader to tag and/or tag to reader communication [Para. 0010-0011, 0061-00162, 0111-0113
Consider claim 16, and as applied to claim 14:  The method of claim 14, wherein the changing a capacitance value of the capacitor bank is repeated until an optimum signal strength is achieved. Hill discloses an automatic tuning by switching capacitors (of a back) in and out until resonance is reached, that a “freeze-in” circuit may allow storing of a particular tune configuration, and that further tuning cycles may be initiated when changes occur [Fig. 5; Para. 0022, 0043-0045, 0061-0063].

Claim 10 is rejected under 35 USC §103 as unpatentable over Emira et al. (United States Patent Application Publication # US 2020/0195256 A1), hereinafter Emira, and Oishi (United States Patent Application Publication # US 2007/0153940 A1), hereinafter Oishi, in view of Schoenbauer (United States Patent Application Publication # US 2003/0085278 A1).
Consider claim 10, and as applied to claim 6:  The RFID tag of claim 6, wherein the detector includes a comparator to compare the output of the charge pump and the output of the envelope detector using current to voltage converters.
Emira does not explicitly disclose comparing envelope detector voltage to a voltage related to charge pump output.
Oishi discloses that outputs of an envelope detector and charge pump (20), are input to a comparator (10) in order to indicate and correct the average voltage level of the output signal [Title; Abstract; Fig. 5; Para. 0024-0026, 0036-0038], and also a filter (30) for converting the output current of the charge pump to a voltage prior to the comparing [Abstract; Fig. 5; Para. 0079-0081]. Oishi does not specifically disclose conversion of envelope detector output to a voltage, but it would have been obvious to an artisan that the comparator would compare voltages, and prior analogous prior art discloses such conversion.
Schoenbauer discloses a receiver circuit applicable to RFID tags [Title; Abstract; Fig. 1-2; Para. 0001, 0009-0010]; and particularly includes a current envelope detector in which a shunt regulator (94) converts current through a control path to a to voltage across resistors (112, 114) prior to input to a comparator [Fig. 3; Para. 0018-0019].
Therefore, it would have been obvious one of ordinary skill in the art at the time of effective filing for the invention to convert charge pump output current to a voltage as taught by Oishi, and to convert envelope detector current output to a voltage as taught by Schoenbauer prior to comparing of these signals as taught by Emira as modified by Oishi, where comparators are typically designed for voltage signal inputs.

Allowable Subject Matter
A claim comprising independent claim 6 and the subject matter of dependent claims 8, 10 and 11, is considered to distinguish patentably over the art of record in this application, and is presented to applicant for consideration: 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Storms et al. (U.S. Patent Application Publication # US 2021/0248331 A1) disclosing an agile time-continuous memory operation for a radio frequency identification transponder.
El Waffaoui et al. (U.S. Patent Application Publication # US 2013/0321130 A1) disclosing a broadband progressive tag.
Trotter et al. (U.S. Patent Application Publication # US 2011/0148221 A1) disclosing systems and methods for providing a power optimized waveform.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on Monday and Friday at 11:00 AM to 8:00 PM EST/EDT.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached at (571)272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.
/STEPHEN R BURGDORF/  Examiner, Art Unit 2684